Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as obvious over Sakakura et al (US 2006/0093758 A1) in view of Applicant-admitted prior art in the Affidavit filed January 28th, 2022.
With regards to claim 1, Sakakura discloses a gas barrier film comprising a Teonex® Q65 base material film, which is admitted by the present specification as comprising a flexible substrate having primer layers on both surfaces thereof (i.e., a “second primer layer / flexible substrate / first primer layer” laminate), to which a smoothing layer made of cardo polymer (first organic layer) and gas barrier layer made of silicon oxynitride (first inorganic layer) are laminated in order, thereby leading to “second primer layer / flexible substrate / first primer layer / gas barrier layer / first organic layer / first inorganic layer” laminate (Sakakura: para. [0001], [0096]-[0097], [0113]-[0116], and [0152]; Present Spec. PGPub: para. [0071] and [0189]). Alternatively, Sakakura suggests a “base material film / smoothing layer / gas barrier” laminate, which is equivalent to a “second primer layer / flexible substrate / first primer layer / first organic layer / first inorganic layer” laminate (Sakakura: para. [0050]). With regards to the claimed relationship “dA/dT > 0” at the claimed meaurement conditions, the film of Sakakura has a low coefficient of linear expansion and a high level of dimensional stability at a temperature of 150 degrees Celsius (Sakakura: para. [0038]). That the laminate expands at 150 degrees Celsius implies that dA/dT is positive at a temperature within the claimed range of 50 to 200 degrees Celsius (i.e., a negative dA/dT implies contraction, which is the opposite of expansion, and dA/dT = 0 implies neither expansion nor contraction). Furthermore, since the laminate expands due to heating alone (i.e., a tensile load of zero, with any unspecified temperature elevation rate), the material of Sakakura must necessarily expand when it is being pulled under a load or temperature elevation rate as claimed.
With regards to the claimed “dimensional change rate in the MD when the laminate film is heated from 25 to 200 Celsius, left to stand at 200 Celsius for 20 minutes, and cooled to 25 Celsius is -0.3 to 0.5%”, and the recitation of first and second primer layers each having a softening temperature of 130 Celsius or higher, it is noted that the Teonex® materials of Sakakura do not appear to be the same as those of the present specification, and therefore, they are not considered to have these properties. 
However, in the Affidavit filed January 28th, 2022, on pages 3 to 4, Applicant states that Teonex® Q65 H Grade (a grade separate from that of Sakakura) was commercially available by year 2014, which is prior to the filing date of the present Application. Applicant further admits Teonex® Q65 H Grade meets the requirements of the instantly amended claims. Applicant admits on page 7, that an Attached Catalog indicates the commercial availability of the Teonex® material meeting the present claims. Applicant lists a table from the Attached Catalog pointing out the benefits of Teonex® Q65H as providing “super clear optics” and an “ultra smooth surface”. The table further indicates the use of the Teonex® Q65H as a primer layer. Essentially, Applicant’s Affidavit indicates the commercial availability of the Teonex® Q65H prior to the filing date of the claimed invention, admits that it meets the amended claim limitation, and provides evidence of motivation to select Teonex® Q65H prior to the filing date of the claimed invention. Based on the foregoing, a person of ordinary skill in the art would have found it obvious to have selected Teonex® Q65H for the Teonex® material of Sakakura, in order to provide super clear optics and an ultra smooth surface. Furthermore, since the flexible substrate material of Sakakura is the same as that of the present specification (i.e., a flexible substrate found as the central layer of a Teonex® film), it is not seen how the laminate of Sakakura could not possibly have the claimed dimensional change rate, and furthermore, it is not seen how the claimed primer layer softening points are not met. Furthermore, since Q65 H Grade material includes the claimed substrate, it must necessarily have the claimed substrate glass transition temperature.
With regards to claim 2, the present specification admits that the claimed dimensional change rate is achieved by selection of a resin having high heat resistance as a resin used for the flexible substrate (Present Specification PGPub: para. [0035]). The flexible substrate material of Sakakura is the same as that of the present specification (i.e., a flexible substrate found as the central layer of a Teonex® film). As such, Sakakura necessarily possesses the claimed dimensional change rate. An article’s structure and composition is inseparable from its properties. See MPEP 2112.
Alternatively, a person of ordinary skill in the art would have found it obvious to have optimized the dimensional change rate, under the express suggestion of Sakakura. Sakakura teaches achieving a dimensional stability level that, when the film is exposed to heat, deteriorated flatness and separation are unlikely to occur, and the film is less likely to exhibit elongation and deflection (Sakakura: para. [0008]). Furthermore, Sakakura wishes to have improved dimensional accuracy (Sakakura: para. [0007]). Each of the claimed properties are essentially measures of the elongation, deflection, and dimensional accuracy of the laminate under described heating conditions (i.e., the dimensional change rate is a measure of dimensional accuracy, elongation, and deflection). In other words, the disclosure of Sakakura describes optimization of properties, and the claimed dimensional change rate property amounts to specific measurements of the same properties.
With regards to claim 3, since the claimed primer layers are found within Teonex® films, the Teonex® film of Sakakura must possess primer layers having the same characteristics as the claimed primer layers, including the claimed thickness of 1 micron or less (see above discussion).
With regards to claim 4, since the claimed primer layers are found within Teonex® films, the Teonex® film of Sakakura must possess primer layers having the same characteristics as the claimed primer layers, including the presence of silica particles (see above discussion).
With regards to claim 5, Sakakura discloses the smoothing layer (first organic layer) as comprising a UV cured resin (i.e., a polymerization product formed by UV photopolymerization, which implies the presence of a photocurable compound having a polymerizable functional group) (Sakakura: para. [0144]).
With regards to claim 6, the inorganic layer material includes an inorganic oxycarbonitride (includes oxygen atoms and carbon atoms) containing silicon (i.e., includes silicon atoms) (Sakakura: para. [0081]-[0082]).
With regards to claim 7, the claimed property is rather broad in that it is defined “of an area” and “in a film thickness direction”, with no shape of the area or thickness specified. Technically, for any group of silicon atoms, oxygen atoms, and carbon atoms, an area can be drawn such that the claimed property is met. The phrase “continuously varies” is not made with respect to the area, but rather, the measurement, and therefore, the area measured need not be continuous.
With regards to claim 8, the claim does not indicate the form of the carbon distribution curve. The claim just says that there is just “a relationship”, without specifying what relationship is present (i.e., a curve can be drawn with eight extreme values, with each of the eight extreme values being the location of a carbon atom, and the all other areas being locations of atoms other than carbon). 

With regards to claim 9, Sakakura discloses an additional gas barrier layer (i.e., protective layer, in that it protects from gas) may be added to a surface of any of its constructions (i.e., including the surface of the first inorganic thin film layer, which is opposite a side of the first organic layer) (Sakakura: para. [0050]-[0051]).
With regards to claim 10, the phrase “obtained by subjecting a coating film obtained from a coating solution containing a silicon compound to modification treatment” constitutes product-by-process language. Product claims are not limited to the material performance of the steps recited in such language, but rather, only the structures implied. See MPEP 2113. In the present case, it is not seen how the step of coating implies particular structure. In addition, the language is broad such that while it includes a coating solution comprising a silicon compound, it further includes modification treatment. Therefore, a coating formed by a solution in which a modification treatment is performed to remove the silicon compound is technically within the scope of the claim.
With regards to claims 11-12, Sakura further discloses application of an additional smoothing layer on a side of the base material film (i.e., which comprises the second primer layer on its side, and therefore, implies an additional smoothing layer on a side of the primer layer opposite the flexible substrate), the additional smoothing layer having antiblock properties (i.e., an antiblock film) (Sakakura: para. [0050] and [0096]).
With regards to claim 13, Sakakura discloses an additional gas barrier layer (i.e., protective layer, in that it protects from gas) may be added to a surface of any of its constructions (i.e., including the surface of the second organic layer, as applied to claim 11 above) (Sakakura: para. [0050]-[0051]).
With regards to claim 14, Sakakura discloses a flexible liquid crystal display (i.e., flexible electronic device) comprising the above film (see above discussion, in addition to Sakakura: para. [0109]).
With regards to claim 15, Sakakura discloses a gas barrier film comprising a Teonex® Q65 base material film, which is admitted by the present specification as comprising a flexible substrate having primer layers on both surfaces thereof (i.e., a “second primer layer / flexible substrate / first primer layer” laminate), to which a smoothing layer made of cardo polymer (first organic layer) and gas barrier layer made of silicon oxynitride (first inorganic layer) are laminated in order, thereby leading to “second primer layer / flexible substrate / first primer layer / gas barrier layer / first organic layer / first inorganic layer” laminate (Sakakura: para. [0001], [0096]-[0097], [0113]-[0116], and [0152]; Present Spec. PGPub: para. [0071] and [0189]). Alternatively, Sakakura suggests a “base material film / smoothing layer / gas barrier” laminate, which is equivalent to a “second primer layer / flexible substrate / first primer layer / first organic layer / first inorganic layer” laminate (Sakakura: para. [0050]). With regards to the claimed property “when a thermal expansion displacement in an MD is defined as A (microns) and a heating temperature is defined as T (degrees Celsius) when the laminate film is heated while being pulled at a tensile load of 29.4 mN and a temperature elevation rate of 20 degrees C / min”, it is noted that this property does not limit the claim, as no thermal expansion displacement is recited. The claimed property amounts to a step of measurement with no indication as to what actual values are included in the scope of the claimed measurement. That the laminate expands at 150 degrees Celsius implies that dA/dT is positive at a temperature within the claimed range of 50 to 200 degrees Celsius (i.e., a negative dA/dT implies contraction, which is the opposite of expansion, and dA/dT = 0 implies neither expansion nor contraction). Furthermore, since the laminate expands due to heating alone (i.e., a tensile load of zero, with any unspecified temperature elevation rate), the material of Sakakura must necessarily expand when it is being pulled under a load or temperature elevation rate as claimed.
With regards to the claimed “dimensional change rate in the MD when the laminate film is heated from 25 to 200 Celsius, left to stand at 200 Celsius for 20 minutes, and cooled to 25 Celsius is -0.3 to 0.5%”, and the recitation of first and second primer layers each having a softening temperature of 130 Celsius or higher, it is noted that the Teonex® materials of Sakakura do not appear to be the same as those of the present specification, and therefore, they are not considered to have these properties.
However, in the Affidavit filed January 28th, 2022, on pages 3 to 4, Applicant states that Teonex® Q65 H Grade (a grade separate from that of Sakakura) was commercially available by year 2014, which is prior to the filing date of the present Application. Applicant further admits Teonex® Q65 H Grade meets the requirements of the instantly amended claims. Applicant admits on page 7, that an Attached Catalog indicates the commercial availability of the Teonex® material meeting the present claims. Applicant lists a table from the Attached Catalog pointing out the benefits of Teonex® Q65H as providing “super clear optics” and an “ultra smooth surface”. The table further indicates the use of the Teonex® Q65H as a primer layer. Essentially, Applicant’s Affidavit indicates the commercial availability of the Teonex® Q65H prior to the filing date of the claimed invention, admits that it meets the amended claim limitation, and provides evidence of motivation to select Teonex® Q65H prior to the filing date of the claimed invention. Based on the foregoing, a person of ordinary skill in the art would have found it obvious to have selected Teonex® Q65H for the Teonex® material of Sakakura, in order to provide super clear optics and an ultra smooth surface. Furthermore, since the flexible substrate material of Sakakura is the same as that of the present specification (i.e., a flexible substrate found as the central layer of a Teonex® film), it is not seen how the laminate of Sakakura could not possibly have the claimed dimensional change rate, and furthermore, it is not seen how the claimed primer layer softening points are not met. Furthermore, since Q65 H Grade material includes the claimed substrate, it must necessarily have the claimed substrate glass transition temperature.
With regards to the claimed atomic number ratio of carbon atoms to a total number of silicon atoms, oxygen atoms and carbon atoms, and further with respect to the claimed carbon distribution curve, , the claim just says that there is just “a relationship”, without specifying what relationship is present (i.e., a curve can be drawn with eight extreme values, with each of the eight extreme values being the location of a carbon atom, and the all other areas being locations of atoms other than carbon). 
With regards to claim 16, the claimed atomic number ratio of carbon atoms to a total number of silicon atoms, oxygen atoms and carbon atoms, it is noted that the claim only lists the first feature as in “90% or more of an area”. Essentially, the claimed number ratio of carbon atoms can be met based on how a person of ordinary skill draws the claimed area (i.e., and area can be arbitrarily specified in a group of silicon, carbon, and oxygen atoms, such that the claim is met).
With regards to claim 17, there no indication as to how or where the claimed carbon distribution curve is obtained. Any features of a carbon distribution curve can be mathematically manipulated such that the claimed relationship is met. Furthermore, the claim just says that there is just “a relationship”, without specifying what relationship is present (i.e., a curve can be drawn with eight extreme values, with each of the eight extreme values being the location of a carbon atom, and the all other areas being locations of atoms other than carbon). Furthermore, the claimed dC/dx can be obtained by taking a column of one carbon atom-diameter width through a section of the thickness of the film where there exists no carbon atoms, leading to a dC/dx of zero.

Response to Arguments
Applicant’s arguments have been fully considered but they are not found persuasive.
Applicant argues that the USPTO employs arbitrary hindsight selection of the Q65 H grade from a wide variety of films, based on Q65 H’s ability to provide “super clear optics and an ultra-smooth surface”, without disclosure or motivation provided of how to solve the problem addressed by the invention. Applicant’s arguments are not found persuasive as the materials of the prior art are combinable based on their structural similarity, and that they are related to the same field of endeavor of gas barrier materials. Furthermore, the Examiner believed it was self-evident that the applicant-admitted prior art is reasonably pertinent since the affidavit admits to the Q65 H material being available (i.e., known in the art) to provide the properties sought by Applicant. The Examiner disagrees that the hindsight is “arbitrary”, since there exists direction leading to a person of ordinary skill in the art to modify as admitted in the affidavit.
Applicant argues that there is a lack of disclosure in the cited art relating to the problems solved by the current invention. This argument is not found persuasive as obviousness does not take such a narrow view. That the Q65 H was known in the art, and that substitution would have led to predictable results, is sufficient to establish obviousness. Furthermore, that the Sakakura reference and admitted art are in the same field of endeavor of gas barrier films indicates that they are analogous. Since there is a finding of analogousness/reasonable pertinence, and a suitable motivation, a case of obviousness can be established. The prior art need not explicitly spell out every facet of Applicant’s problem in order to be considered capable of establishing a case of obviousness.
Applicant argues that other films than Q65 H are disclosed. This argument is not found persuasive as there is explicit motivation listed to select Q65 H compared to the other listed films, namely, super clear optics and an ultra smooth surface.
Applicant argues that even when Q65 H is selected, it does not follow that there exists a film on both sides of the material having the claimed softening point. As best understood, Applicant is arguing a person of ordinary skill would not specifically select Q65 H for both sides. This argument is not found persuasive as Q65 H has specific motivation for its selection, and therefore, a person of ordinary skill would apply it wherever applicable to achieve the listed results (i.e., on both sides, to create a film with super clear optics and an ultra smooth surface).
Applicant argues that the concerns of present claims 7 and 8 are addressed and rendered moot. These arguments are not found persuasive as claim 7 does not specify area shape, or that the area is continuous (and hence, an arbitrary shape could still be drawn) and claim 8 does not specify what an “extreme value” is (i.e., it could be the location of a carbon atom versus position, a carbon atom concentration versus position, a carbon atom probability versus position, etc).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783